Citation Nr: 0936803	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-29 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a back disability.



WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from August 1962 to February 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision in July 2004 by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran testified at a hearing held at the Denver RO in 
September 2008, before the undersigned Veterans Law Judge.  
This case was previously before the Board in November 2008 
and June 2009 REMANDED for additional development and 
adjudication.  

As originally developed for appeal, the Veteran's claim 
included the issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD), depression, and sleep 
disorder.  In April, the RO granted service connection for 
PTSD and as a result that issue is moot, and no longer before 
the Board.  Therefore, consideration herein is limited to the 
issue listed on the first page of the present decision.


FINDING OF FACT

The Veteran has not presented competent medical evidence of a 
nexus between his current back disability and service.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where there is a chronic disease shown as such 
in service or within the presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


Factual Background and Analysis

The Veteran asserts that he sustained trauma to his lower 
back in a parachute training accident during service.  

Service treatment records (STRs) show that in September 1963 
the Veteran was treated for back injury sustained during a 
parachute jump.  Examination revealed tenderness over the 
mid-thoracic spine with mild muscle spasm on the right.  
Range of motion was full and straight leg raising was 
negative as were X-rays of the spine.  The diagnosis was 
thoracic spine sprain.  The Veteran was placed on a limited 
profile for two weeks.  In February 1964, he was hospitalized 
for several months for injuries sustained in a second 
parachuting accident when his right arm became entangled in 
the static line.  Although the examiner noted his history of 
back injury during a previous parachute jump, the Veteran's 
current the injuries were confined to the right arm.  

The Veteran's separation physical in February 1966, clinical 
evaluation of the musculoskeletal system, to include the 
spine was within normal limits with no pertinent 
abnormalities noted.  Given the opportunity to identify any 
additional history or symptoms associated with the in-service 
back injury, there were no complaints or findings pertaining 
to the spine.  As a result, STRs do not affirmatively 
establish that a chronic back disability had its onset during 
service.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  

The first documented medical treatment for back pain did not 
occur until 1995 when the Veteran sustained a right knee 
injury.  He reported that sometime after the knee injury he 
began to develop aching muscular pain in the low back.  He 
denied any prior history of significant injury to the back.  
The clinical impression was L5-S1 nerve root irritation on 
the right secondary to spondylolysis of L5, probably old.  A 
herniated L5 disc could not be ruled out.  A November 1995 CT 
scan of lumbar spine showed the dimensions of the central 
neural canal were adequate.  There was no evidence of 
thickening of the ligamenta flava or disc herniation.  The 
neural foramina were clear and the facet joints symmetrical.  
The findings were considered normal for the Veteran's age.  

In March 2004, the Veteran underwent neurological evaluation 
for complaints of right sided pain extending from the neck 
into the right thoracic region and from the lumbar region 
spine in the right lower extremity.  The history was most 
consistent with chronic lumbar radiculitis/radiculopathy of 
the right lower extremity, possible L4.  

On VA examination in March 2004, the examiner reported the 
claims file was unavailable for review, but did note the 
Veteran's history of traumatic spine injury sustained during 
paratrooper training exercises.  The Veteran reported that 
his parachute did not open completely and he hit the ground 
quite violently.  He stated that he was hospitalized for 
three months for a spinal injury and since that time has had 
chronic pain.  The examiner noted the Veteran had not had any 
diagnostic workup since that time in spite of his chronic 
disabling symptoms.  

The Board notes that STRs do not fully support the Veteran's 
reported history of spinal injury, therefore to the extent 
that the 2004 VA opinion relies on the belief that the 
Veteran was hospitalized for three months as a result of his 
back injury, it is clearly based upon consideration of an 
inaccurate and/or incomplete history without probative 
supporting rationale.  See, e.g., Reonal v. Brown, 5 Vet. 
App. 458 (1993) (a diagnosis and purported relationship to 
service is only as good and credible as the history on which 
it is predicated).  Moreover, as the examiner did not review 
the claims files, the Board will not further discuss this 
report, nor use it in arriving at its decision.

The Veteran underwent VA examination in May 2005, and again 
gave a history of hospitalization in 1963 for injuries to his 
knees and spine after a parachute jump.  However the examiner 
noted that review of the service treatment records did not 
support his claim.  Although there is medical evidence of a 
biceps injury and a clinic visit for thoracic sprain, there 
were no records to suggest a more severe injury.  The 
examiner concluded there was no documentation in the claims 
file of a spine injury with prolonged hospitalization as 
alleged by the Veteran.  

In March 2009, a VA examiner was asked to review the claims 
file and determine the nature and extent of any back disorder 
and to provide an opinion as to its etiology.  The examiner 
took a detailed history of service and post-service symptoms 
and reviewed previous clinical findings.  This VA examination 
report provides an opinion, consistent with the Veteran's 
medical history.  

The examiner noted that the Veteran had two documented 
problem paratrooper jump episodes and attributes the onset of 
chronic back pain, including the right lower extremity, to 
the first documented episode.  At that time he experienced a 
"Mae West" parachute malfunction and was medically 
evaluated during an overnight hospitalization and later by 
the orthopedic clinic the next day.  The examiner noted this 
was the only documented back injury that he reviewed from the 
record.  The Veteran was hospitalized for a longer period of 
time following the second jump episode and required body 
immobilization and eventual surgery on the right arm.  The 
examiner noted that any residual back injuries would have 
been addressed in the hospital if needed.  The examiner also 
noted that the Veteran reported the onset of chronic spinal 
pain in September 1963, but was still qualified to be a 
paratrooper in 1964.  He later retired from paratrooper duty 
after the second problem jump.  In addition, the Veteran 
served in Vietnam and following the 1963 back injury served 
for two years and five months, apparently unencumbered by 
back pain, at least according to the military records.  Upon 
entering civilian life he did not seek medical treatment for 
his back for many years after discharge, choosing to "live 
with it."

The examiner opined that regarding the thoracic strain in 
1963, and endured during the rigors of war, it seemed 
improbable that chronic pain would worsen, persist and last 
for these many years to the present.  He also noted that 
thoracic strain does not cause pain in the cervical, lumbar 
and right leg body areas.  The examiner also noted that in 
the face of chronic pain the Veteran sought very little 
medical attention despite the fact that he requested and 
received complete disability for this condition in 1995.  On 
examination there was some thoracic paraspinal muscle spasm 
with some tenderness to light palpation and mildly abnormal 
examination of the lumbosacral spine area.  MRI studies of 
the cervical and lumbar spine reveal, in general, exquisite 
anatomic detail, and ruled out major structural defects such 
as old fractures and impingement on nerve roots or spinal 
cord.  The examiner noted that in general, the Veteran's 
symptoms were not consistent with the physical examination 
signs or previous studies.  Therefore the clinical evidence 
does not support the severity of the disability suggested by 
the complaints.  Based on this rationale, the examiner 
concluded that the Veteran's current back condition is less 
likely as not related to the parachuting injury sustained in 
1963 and could not be regarded as being related to military 
service.  

In this case, the Board is unable to attribute the post-
service development of back disability to the Veteran's 
service.  The absence of evidence of a chronic back 
disability in the STRs or of persistent symptoms of a back 
disorder between separation from service and the first 
evidence of a disability many years later constitutes 
negative evidence tending to disprove the assertion that the 
Veteran was disabled from any disease or injury during 
service.  The fact that a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  Here, there are no 
objective post-service clinical findings or a competent 
medical opinion to indicate that the Veteran has had 
continuing disabling symptomatology as a result of the back 
injury in service.  

The Board has also considered the Veteran's complaints as 
well as testimony provided during his hearing in September 
2008.  He essentially reiterated previously submitted 
information regarding his symptoms and complaints made during 
the course of this appeal.  As to his assertions that he 
developed a back disability as a result of service, the Board 
notes that he can attest to factual matters of which he had 
first-hand knowledge, e.g., acute injury and back pain.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Additionally, as noted above, the STRs show treatment for 
thoracic strain.  

Lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  See also 
Robinson v. Shinseki, 557 F.3d 1355 (2009) (confirming that, 
"in some cases, lay evidence will be competent and credible 
evidence of etiology").  

However, the Veteran's current back disability is not the 
type of disorder wherein his lay statements are competent to 
establish the requisite nexus to service.  The resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The competent medical opinion in 
the record found that there was no medical basis for holding 
that the current back disability was incurred in service.  

Here, the Veteran's lay statements are of no probative value 
when weighed against the other evidence of record.  The STRs, 
which show that any pertinent back complaints or injuries he 
may have experienced during service were not considered 
chronic, as the separation examination was normal; the post-
service medical reports, which are silent for any complaints 
or treatment for many years after the Veteran's separation 
from service; and the 2009 VA examination report, based on 
review of the claims file, are all factors that preponderate 
against his assertions.  

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in September 2003, March 2006, February 
2008, and December 2008, the RO informed the Veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  These 
letters also informed him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  Relevant in-service 
and post-service treatment reports are of record and the RO 
obtained VA examination in 2009.  All obtainable evidence 
identified by the Veteran relative to the claim has been 
obtained and associated with the claims file, and neither he 
nor his representative have identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claim under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

Service connection for a back disability is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


